Citation Nr: 1745466	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to an increased rating for residuals, right ankle sprain, currently evaluated as noncompensable prior to April 20, 2010, and 10 percent disabling thereafter.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, including service in the Republic of Vietnam from November 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2010, the RO issued a rating decision and increased the rating assigned for the right ankle disorder to 10 percent disabling, effective April 20, 2010.  As 10 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the 10 percent assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony before the undersigned at a Board videoconference hearing in December 2011.

The matters on appeal were remanded by the Board for additional development in February 2012.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were remanded in February 2012, in part, to obtain VA examinations and opinions.  The Veteran was scheduled for VA examinations in December 2015 to address his claims for a psychiatric disorder, knee disorder, and ankle disorder.  Examination and opinion was also required related to the TDIU claim, which the Board presumes was going to be addressed by the scheduled examinations.  The Veteran did not appear for any of the scheduled examinations.  In March 2016, his representative submitted a statement indicating the Veteran did not have transportation to get to the scheduled examinations.  On behalf of the Veteran, he requested that the examinations be rescheduled.  The representative has presented good cause for the Veteran's failure to appear.

The issue of entitlement to service connection for right leg shortening was raised by the record at the December 2011 hearing.  The issue was remanded to the AOJ; because it is inextricably intertwined with the TDIU issue.  The AOJ has not adjudicated the service connection claim.  The Board is required to insure that the AOJ comply with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the examinations related to the Veteran's service connection, increased rating and TDIU claims, which were required by the Board's February 2012 remand.  Please refer to the prior remand for the details of the required opinions.  

If the Veteran does not appear for any examination, place a copy of the notice of the examination missed in the claims file or document the steps taken to notify him of the examinations.

2.  Adjudicate the issue of entitlement to service connection for right leg shortening; because it is inextricably intertwined with the issue of entitlement to TDIU.

3.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

